Per Curiam,
This appeal is from an order of the court below removing the appellant as executor of the will of his mother, Annie E. Miller. The order was made on the petition for his removal and his answer thereto, and Ms main complaint is of the refusal of the court to appoint an examiner to take testimony. As the material averments in the petition for the removal were admitted in appellant’s *316answer, there was no necessity to take testimony. In addition to this he admitted that he had misappropriated a portion of the rentals, now made assets for the payment of the debts of a decedent. In-view of those admissions we have not been convinced that the court abused its discretion in removing the appellant, and this appeal is, therefore, dismissed at his costs.